                                            Case 4:18-cv-07229-YGR Document 95 Filed 08/27/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FINJAN, INC.,                                       Case No. 18-cv-07229-YGR (TSH)
                                   8                    Plaintiff,
                                                                                             DISCOVERY ORDER
                                   9              v.
                                                                                             Re: Dkt. No. 87
                                  10     QUALYS INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           The Court held a hearing this afternoon concerning the joint discovery letter brief at ECF

                                  14   No. 87 and now issues this order.

                                  15   A.      Finjan’s Request for Technical Documents
                                  16           Qualys says it has produced the requested items following the filing of the letter brief.

                                  17   Finjan says it is reviewing the recent production and has not yet been able to determine if it is

                                  18   adequate. Accordingly, this issue is moot for the time being, but Finjan is free to raise it again if

                                  19   its review discloses any gaps in production.

                                  20   B.      Finjan’s Request for Damages-Related Discovery
                                  21           Here, Finjan requests (1) that Qualys produce certain types of documents and amend

                                  22   certain interrogatory responses, and (2) that Qualys explain a spreadsheet in a 33(d) reference. As

                                  23   to issue #1, the letter brief is stale. Qualys claims that it has produced the requested documents

                                  24   and states that it plans to amend the interrogatory responses. If Finjan thinks the document

                                  25   production or the amended responses are inadequate, it can raise this issue again.

                                  26           As to the spreadsheet, a 33(d) reference is permissible only when the answer to the

                                  27   interrogatory “may be determined” from the reference, see Fed. R. Civ. Proc. 33(d), so the Court

                                  28   orders Qualys to explain the product family and description 2 codes. It’s not good enough to
                                            Case 4:18-cv-07229-YGR Document 95 Filed 08/27/20 Page 2 of 3




                                   1   produce a witness who can explain them in a deposition; the explanation must be in the

                                   2   interrogatory response or the 33(d) reference.

                                   3   C.      Qualys’s Objections to Dr. Cole
                                   4           The Court overrules Qualys’s objections to Dr. Cole being able to review its source code.

                                   5   The stipulated protective order precludes someone who is a past or current employee of a party or

                                   6   a party’s competitor from being an expert. ECF No. 34 ¶ 2.7. But here, Dr. Cole merely provided

                                   7   consulting services on at least one occasion to a competitor of Qualys’s. That’s a very thin reed

                                   8   on which to limit his work on this case. Qualys’s concern that Dr. Cole might consult again in the

                                   9   future for other competitors of Qualys’s is just another way of saying that he is an expert in the

                                  10   field of security, which is why Finjan hired him. Also, Qualys’s proposed compromise that Dr.

                                  11   Cole can review all of the source code that Finjan’s other experts identify, which presumably is

                                  12   most of the important stuff in the case, simultaneously limits his ability to independently
Northern District of California
 United States District Court




                                  13   contribute to the case while also seeming to acknowledge that he isn’t really a risk.

                                  14   D.      Qualys’s Request for Documents in Other Litigation Involving the Same Patents

                                  15           The Court orders Finjan to produce prior expert reports, expert deposition transcripts, and

                                  16   Finjan fact witness deposition transcripts. Those are relevant, and since Qualys wasn’t a party to

                                  17   those cases, and documents like these are often not in the public record, the only way Qualys can

                                  18   get them is from Finjan.

                                  19           However, for public filings (such as summary judgment motions, Daubert motions, in

                                  20   limine motions, pre-trial filings and post-trial filings), those should all be in the public record,

                                  21   except for redactions. They are also less directly relevant than expert reports and deposition

                                  22   transcripts. Therefore, the Court does not order Finjan to produce all of these. However, for any

                                  23   public filings that are redacted and for which Qualys wants the unredacted version, Qualys should

                                  24   identify those specific documents to Finjan and request the unredacted version. If Finjan refuses

                                  25   to produce it, Qualys should file a joint discovery letter brief raising the issue. The Court advises

                                  26   that it will likely rule in Qualys’s favor in such a dispute, unless the number of unredacted

                                  27   documents Qualys requests is enormous.

                                  28
                                                                                           2
                                            Case 4:18-cv-07229-YGR Document 95 Filed 08/27/20 Page 3 of 3




                                   1   E.      SonicWall Issue
                                   2           During the hearing Qualys stated that it wants the documents referred to in Qualys Exhibit
                                   3   N. This issue was not teed up in the letter brief. The Court orders the parties to meet and confer.
                                   4   If they cannot agree, they shall file a joint discovery letter brief by September 1, 2020.
                                   5           IT IS SO ORDERED.

                                   6

                                   7   Dated: August 27, 2020

                                   8
                                                                                                     THOMAS S. HIXSON
                                   9                                                                 United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
